Order entered August 19, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00607-CV

                                 PETER BEASLEY, Appellant

                                               V.

 SOCIETY OF INFORMATION MANAGEMENT, DALLAS AREA CHAPTER; JANIS
                O'BRYAN AND NELLSON BURNS, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-1 8-05278

                                           ORDER
         Before the Court is appellee’s July 9, 2019 motion to extend briefing deadline and

appellant’s July 11, 2019 response. The motion has not previously been determined pending the

filing of an amended notice of appeal by appellant. The amended notice has now been filed. We

rule as follows.

         As appellant filed his brief before the amended notice of appeal, we ORDER appellant to

file any amended brief no later than September 3, 2019. We ORDER appellees to file their brief

within thirty days of the filing of appellant’s amended brief or September 18, 2019, whichever is

later.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE